Case: 2:21-cv-02542-MHW-EPD Doc #: 12 Filed: 08/02/21 Page: 1 of 1 PAGEID #: 118




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


MICHAEL ALF, et al.,

              Plaintiffs,
                                                    Case No. 2:21-cv-2542

       vs.                                          Judge Michael H. Watson

                                                    Magistrate Judge Elizabeth P. Deavers

THE OHIO STATE UNIVERSITY,

              Defendant.

                                           ORDER

       At the direction of the presiding District Judge, all discovery in this case is STAYED

pending resolution of Defendant’s Motion to Dismiss. (ECF No. 9.)

              IT IS SO ORDERED.



                                            /s/ Elizabeth A. Preston Deavers______
DATED: August 2, 2021                       ELIZABETH A. PRESTON DEAVERS
                                            UNITED STATES MAGISTRATE JUDGE
